DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 4/8/2022.

Examiner's Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of performing a security mode control procedure by a user equipment (UE), and an apparatus therefor are disclosed. The method includes performing, over a 3rd generation partnership project (3GPP) access, a first authentication procedure and a first key agreement procedure with an access and mobility management function (AMF), wherein a key set identifier (ngKSI) is changed during the first authentication procedure and the first key agreement procedure, receiving, from the AMF over the 3GPP access, a first security mode command message including the ngKSI, and receiving, from the AMF over a non-3GPP access, a second security mode command message including the ngKSI, wherein the UE is registered to the AMF and a same public land mobile network (PLMN) over both the 3GPP access and the non-3GPP access.

The closest prior art, are 3GPP TS 24.501 VI.1.1; 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for 5G System (5GS); Stage 3, Release 15; May 9,2018 and Jerichow et al. (WO 2018/056957 A1) in which, 3GPP discloses the non-access stratum (NAS) procedures in the SG system (SGS) used by the protocols for: - mobility management between the user equipment (UE) and the access and mobility management function (AMP) for both 3GPP access and non-3GPP access; and - session management between the user equipment (UE) and the session management function (SMF) for both 3GPP access and non-3GPP access; and in which Jerichow teaches requesting authentication of user equipment with an authentication server, receiving a master key and authentication parameters from the server when authentication is successful, and verifying validity of authentication request. When verification is successful, a security context is instantiated for the UE. A security context identifier for next generation system security context is assigned to the user equipment. A security mode command message is sent to instruct the user equipment to instantiate security context using the security context identifier.

However, none of 3GPP TS 24.501 VI.1.1; 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Non-Access-Stratum (NAS) protocol for 5G System (5GS); Stage 3, Release 15; May 9,2018 and Jerichow et al. (WO 2018/056957 A1), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 6 and Claim 11 and Claim 16.  For example, none of the cited prior art teaches or suggest the steps of Claim 1 and similarly Claim 6 and Claim 11 and Claim 16: registering to an access and mobility management function (AMF) and a public land mobile network (PLMN) over a 3rd generation partnership project (3GPP) access; registering to the AMF and the PLMN over a non-3GPP access; performing, over (the 3GPP) access, a first authentication procedure and a first key agreement procedure with (the AMF), wherein a key set identifier (ngKSI) is changed from a first ngKSI to a second ngKSI during the first authentication procedure and the first key agreement procedure, the second ngKSI corresponds to new security context; and in response to performing the first authentication procedure and the first key agreement procedure with the AMF over the 3GPP access: receiving, from the AMF over the 3GPP access, a first security mode command message including the second ngKSI and receiving, from the AMF over a non-3GPP access, a second security mode command message including the second ngKSI

Therefore, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439